IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-40027
                          Summary Calendar



DANIEL JOHN SHEEHAN,

                                          Plaintiff-Appellant,

versus

NUECES COUNTY ET AL.,

                                          Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. C-97-CV-255
                       - - - - - - - - - -

                          December 8, 1998

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Daniel John Sheehan, Texas prisoner # 426771, appeals the

magistrate judge’s dismissal of his civil rights complaint

pursuant to 29 U.S.C. § 1915A for failure to state a claim.       See

28 U.S.C. § 636(c).    Sheehan argues that the magistrate judge

erred in not allowing Sheehan to dismiss his complaint

voluntarily, in determining that the sheriffs could not be held

responsible on a theory of respondeat superior, by dismissing the

false arrest and false imprisonment claims against the sheriffs

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-40027
                                 -2-

and the counties, by adding defendants to the case and adding

back into the case defendants who had been dismissed, and in

concluding that the complaint failed to state a claim regarding

the seizure of Sheehan’s legal materials, and abused her

discretion by dismissing the complaint prior to service or

discovery and without allowing Sheehan to amend his pleadings,

and in concluding that the complaint failed to state a claim

regarding the seizure of Sheehan’s legal materials.

     We have reviewed throughly the record, briefs, and arguments

and find no reversible error.   We AFFIRM the dismissal of

Sheehan’s complaint essentially for the reasons stated by the

magistrate judge in Sheehan v. County of Gregg et al., U.S.D.C.

C-97-255 (S.D. Tex. Dec. 15, 1997).   We are able to dispose of

the appeal on the record before us, Sheehan’s motion for a

transcript of the Spears** hearing at government expense is

DENIED.

     The appeal is DISMISSED as frivolous.   5TH CIR. R. 42.2




     **
          Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985).